Citation Nr: 0208467	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO), which denied the veteran's claim 
of entitlement to service connection for PTSD.  

In June 2002, the veteran testified at a personal hearing 
before the undersigned sitting at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has PTSD as a result of in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who served in Vietnam, seeks entitlement to 
service connection for PTSD. He has contended that he should 
be service connected for PTSD because he currently has PTSD 
as a result of exposure to in-service stressors, including 
enemy mortar fire while stationed in the An Khe area of 
Vietnam.


The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran was informed in the March 
1999 Statement of the Case of the pertinent law and 
regulations and the types of evidence that could be submitted 
by him in support of his claim.  The veteran has submitted 
both lay and medical evidence in support of his claim.  

There is sufficient evidence of record with which the Board 
may make an informed decision.  The veteran has not pointed 
to any pertinent evidence which exists and which has not been 
associated with the veteran's claims folder.  In addition, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a travel board hearing at the RO in 
June 2002.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 97-98 (to be 
codified at 38 U.S.C.A. § 5103A).

The Board has considered whether the veteran should be 
provided with another VA examination.  However, the Board 
believes that the record already contains sufficient medical 
evidence in the form of the veteran's service and post-
service medical records, including the VA examination report 
dated in December 2001.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Unit records showing rocket attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  See Pentecost v. Principi, No. 00-
2083 (May 24, 2002).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

VA treatment records dated from February 1997 to December 
1999 include multiple diagnoses of PTSD related to his 
experiences in Vietnam.  A  VA Compensation and Pension 
Examination was conducted in November 1998.  The examiner 
indicated that he had reviewed the veteran's file.  Chronic 
PTSD was diagnosed.  According to a December 2001 statement 
from the Director of a VA PTSD Clinic Team, the veteran was a 
combat veteran with a history of chronic, severe PTSD. 

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
baker, that he was in Vietnam from August 1967 to August 
1968, and that he was awarded the Vietnam Service Medal with 
two Bronze Stars.  His personnel records reveal that he was 
assigned to the Headquarters and Headquarters Company (HHC), 
34th Supply and Service Battalion, during his tour in 
Vietnam.  The Board finds that combat status has not been 
established by the objective evidence of record.

In a stressor statement in late 1997, the veteran stated that 
his duties in Vietnam included guard duty.  He indicated that 
he was exposed to sniper fire in October 1967 and mortar fire 
in November 1967 and while his unit was getting ready to move 
to Da Nang in March 1968.    

According to a September 1998 report from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), extracts from Operational Reports - Lessons 
Learned (AR/LL) submitted by the 34th Supply and Service 
Battalion show that the unit was in the An Khe area and 
sustained attacks on January 5-6 and 27-28, 1968.  It was 
noted that the HHC began to move to Da Nang on February 6, 
1968 following a night of heavy mortaring sustained by the 
HHC in the An Khe Sub Area Command (AKSAC).  The 34th Supply 
and Service Battalion was the major unit under the command of 
the AKSAC.  

According to Suozzi v. Brown, 10 Vet.App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

The Board notes that the unit records cited by USASCRUR are 
credible independent evidence verifying that the veteran's 
unit was attacked by enemy mortars in January 1968 and 
February 1968.  Although the veteran indicated in his 1997 
stressor statement that the mortar attack occurred in March 
1968, rather than February, March 1968 was close to the time 
that it actually occurred and he noted in 1997 that it was at 
the time that HHC was moving to Da Nang, which was confirmed 
in the records cited by USASCRUR.

The mere fact that the veteran was in a unit that was 
stationed at that base "strongly suggests" that he was 
exposed to the explosions.  See Pentecost and Suozzi, supra.  
Element (3) of 38 C.F.R. § 3.304(f) has therefore also 
arguably been satisfied.  In so concluding, the Board has 
relied heavily on the recently decided Pentecost case, which 
has a fact pattern which is similar to the case at hand.  In 
reversing a Board decision which denied a veteran's claim of 
entitlement to service connection for PTSD, the Court stated:  

" . . . we conclude that the Board erroneously insisted 
that there be corroboration of the veteran's personal 
participation.  In Suozzi, 
the Court rejected such a narrow definition for 
corroboration and 
instructed that "[t]he Secretary, in insisting that 
there be corroboration of every detail including the 
appellant's personal participation . . . , defines 
'corroboration' far too narrowly."
						Pentecost, 16 Vet. App. at 128. 

Consequently, the evidence is sufficient to establish that 
the claimed stressor occurred.  Additionally, as discussed by 
the Board at the outset of this analysis, there is a clear 
diagnosis of PTSD on file from several examiners, and a link, 
established by the Director of the VA PTSD Clinical Team 
between the current symptomatology and the claimed inservice 
stressor.  Therefore, the veteran meets all three of the 
criteria of 38 C.F.R. § 3.304(f) for a grant of entitlement 
to service connection for PTSD.  

In summary, the Board concludes that the evidence establishes 
that the veteran has PTSD which is related to his service in 
Vietnam.  The benefit sought on appeal is accordingly 
granted.


ORDER

Service connection for PTSD is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

